Citation Nr: 0801265	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-28 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility from 
May 8, 2004 to May 14, 2004.


REPRESENTATION

Appellant represented by:	Barbara Sanders, Esq.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from October 1967 to June 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Gainesville, Florida.

The Board notes that the veteran requested a Travel Board 
hearing in conjunction with this current claim.  The hearing 
was scheduled for January 2006 at the St. Petersburg, Florida 
Regional Office (RO).  The veteran failed to report for the 
hearing, and made no attempt to reschedule the hearing.  
Thus, the Board finds that the veteran's request for a 
hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d) 
(2007).


FINDINGS OF FACT

1.  The veteran incurred medical expenses from May 8, 2004 to 
May 14, 2004 as a result of treatment received at the 
Tallahassee Memorial Hospital. 

2.  Service connection has not been established for any 
disability. 

3.  The veteran did not receive treatment at a VA medical 
facility within the 24-month period preceding the furnishing 
of the emergency treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred by the veteran from May 8, 2004 to 
May 14, 2004 at the Tallahassee Memorial Hospital have not 
been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 
17.1000-17.1008 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that pursuant to the Veterans Millennium 
Health Care and Benefits Act, he is entitled to payment or 
reimbursement for medical care received from May 8, 2004 to 
May 14, 2004 at the Tallahassee Memorial Hospital in 
Tallahassee, Florida.  See 38 U.S.C.A. § 1725 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 17.1000-17.1008 (2007).

According to 38 C.F.R. § 17.1002, payment or reimbursement 
for emergency treatment for non-service-connected 
disabilities in non-VA facilities is made only if all of the 
following criteria are met:

(a)  The emergency services were 
provided in a hospital emergency 
department or similar facility held out 
as providing emergency care to the 
public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention 
would have been hazardous to life or 
health (this standard would be met if 
there was an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention 
to result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily function, or 
serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d)  The claim for payment or 
reimbursement for any medical care 
beyond the initial emergency evaluation 
and treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under 
authority of 38 U.S.C. chapter 17 within 
the 24-month period preceding the 
furnishing of such emergency treatment; 

(f)  The veteran is financially liable 
to the provider of emergency treatment 
for that treatment;

(g)  The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has 
coverage under a health-plan contract 
but payment is barred because of a 
failure by the veteran or the provider 
to comply with the provisions of that 
health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals for a denial of 
payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that 
could reasonably be pursued for the 
purpose of extinguishing, in whole or in 
part, the veteran's liability to the 
provider; and 

(i)  The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment 
for a service-connected disability).    

The record reflects that subsection (e) is in dispute in the 
current case.  The veteran's initial claim was denied in May 
2004 on the basis that he did not receive treatment from VA 
within the 24-month period preceding the furnishing of the 
emergency care in question.  Subsequent denial letters issued 
by VA in June 2004 for services rendered by other providers 
during that time denied payment or reimbursement on the same 
basis.

In the March 2005 notice of disagreement, the veteran's 
attorney stated that the veteran applied for "veteran's 
benefits" approximately three months prior to having the 
heart attack for which he was hospitalized at Tallahassee 
Memorial Hospital.  The attorney stated that the veteran was 
"issued a card that very day," and was told by an unnamed 
clerk that he would be contacted at a future time by VA to 
schedule an appointment.  The veteran checked his mail and 
voicemail regularly, but VA never contacted the veteran to 
schedule him for an appointment during this time period.  The 
veteran subsequently experienced a heart attack in May 2004 
and was transported by emergency medical personnel to the 
Tallahassee Memorial Hospital.  The veteran's attorney 
indicated that the veteran "showed his VA card" on 
admission to the hospital.  Thereafter, the hospital 
purportedly contacted VA, and the veteran was admitted for 
care.  The attorney further stated that the veteran 
"understood that all medical bills were approved for 
submission to the VA." (Emphasis added).  The Board notes 
that the approval to submit medical bills differs from the 
payment of medical bills.  There is no evidence contained in 
the veteran's duplicate combined health record (CHR), nor 
does the veteran allege, that VA agreed to pay for the 
treatment rendered at the Tallahassee Memorial Hospital.

Following the initial denial of the current claim, the 
veteran, according to his attorney, sought assistance from B. 
Williams, the claimed director of the VA office in Port St. 
Joe, Florida.  B. Williams indicated that all medical 
appointments were cancelled at that time due to construction 
and renovation of the VA clinic.  A review of VA facilities 
and personnel information does not reveal the presence of a 
VA facility in Port St. Joe, Florida and B. Williams was not 
the director of any such VA facility; rather, he was at one 
time a member of the Gulf County Veterans Services Office.  
The attorney also acknowledged:

[The veteran's] benefits were denied 
because he had not been enrolled in the 
VA health care system and did not 
receive treatment within a 24-month 
period preceding the emergency care.  
While this fact is true, the reason 
[the veteran] was not enrolled, and 
indeed, did not receive his needed 
care, was that the VA never scheduled 
his appointment due to VA's 
construction project.  Thus, [the 
veteran's] disqualification was no 
fault of his.

Given the fact that [the veteran's] 
failure to be enrolled and treated is 
directly attributable to the neglect of 
the VA, [the veteran] respectfully 
requests that the decision to deny his 
benefits be reconsidered  and that the 
benefits be granted . . . .

Similarly, the veteran's attorney stated in the substantive 
appeal:

The veteran was not seen by a VA 
physician within the 24-month period 
before this episode of care due to the 
negligence of the VA in failing to set 
an appointment as requested by the 
veteran.  The veteran did everything he 
could and the 24-month rule should not 
apply in this case.  
   
As a preliminary matter, the Board notes that the veteran has 
not provided any documentation to show that he received 
treatment at a VA medical facility within the 24-month period 
preceding the furnishing of the emergency care, nor is any 
such documentation associated with the veteran's duplicate 
CHR.  

A careful reading of the notice of disagreement and 
substantive appeal shows that the veteran's attorney has not 
argued that the veteran received treatment at a VA medical 
facility within the 24-month period preceding the furnishing 
of the emergency care in question.  In light of this and the 
fact that no evidence shows that the veteran received VA care 
during the applicable time frame, the Board notes that the 
veteran's claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law).  According to 38 C.F.R. § 
17.1002, payment or reimbursement for emergency treatment for 
non-service-connected disabilities in non-VA facilities is 
made only if all of the criteria are met.  Here, the veteran 
failed to meet subsection (e) as outlined in 38 C.F.R. § 
17.1002.  Thus, he is not entitled to payment or 
reimbursement for emergency treatment as a matter of law.  

The Board also observes that the veteran's attorney faults VA 
for renovating the VA clinic and contends that this 
renovation precluded the veteran from obtaining the necessary 
health care from VA during the 24-month period preceding the 
furnishing of the emergency care.  Consequently, the 
veteran's attorney argued that fairness required that the 
Board not apply the law as stipulated in 38 C.F.R. § 
17.1002(e).  However, there are other VA health facilities 
where the veteran could have sought VA medical care, such as 
the Tallahassee outpatient clinic.  Therefore, the Board 
finds that any arguments made by the veteran's attorney 
regarding the unavailability of VA facilities to be without 
merit.      

Accordingly, the Board concludes that the criteria for 
payment or reimbursement of unauthorized medical expenses 
incurred by the veteran from May 8, 2004 to May 14, 2004 at 
the Tallahassee Memorial Hospital have not been met.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the veteran ineligible for the 
claimed benefit).




ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred by the veteran from May 8, 2004 to May 14, 2004 at 
the Tallahassee Memorial Hospital is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


